DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14-25 in the reply filed on 16 December 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, there is no support in the specification for orienting the central axis of the pod “horizontally” in a sterilization system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Ali in view of Melrose and Laaman et al.
	There is disclosed in Abu-Ali the production of a frozen beverage or frozen confection from pod 1 with a central axis consisting of food or drink, wherein the pod is, a) filled with a food or beverage in liquid form and hermetically sealed (para. 0050); and the pod is inserted into a machine 100 to freeze the food or beverage.
	Melrose discloses the step of pressurizing the headspace of a food or beverage container with a gas (para. 0170), and then sealing the container.
	Laaman discloses the step of placing a food or beverage container within an agitating retort (sterilization system) and simultaneously heating and mixing the food or beverage until a sterilized state is reached (col. 8, lines 53-54).
	It would have been obvious to one skilled in the art to provide the beverage production method of Abu-Ali with the step of pressuring a headspace of the pod, as taught in Melrose, in order to allow aeration within the pod without opening the pod.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Prewett et al. in cited for its disclosure of pressurizing a headspace of a container. The prior art references to Gamay and Gupta are cited for their disclosure of an agitating and heating device for a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761